Case 1:18-cv-08680-PAC-GWG Document 99 Filed 10/30/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

EMMA MCGOWAN,
Plaintiff,
v.
JPMORGAN CHASE BANK, N.A.,

Defendant.

Civil Action No. 1:18-cv-08680-PAC-GWG

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Emma McGowan

(“McGowan”) and Defendant JPMorgan Chase Bank N.A., by and through their respective

undersigned counsel, jointly stipulate to the dismissal with prejudice of McGowan’s claims in

the instant action, with each party to bear its own costs and attorneys’ fees.

STIPULATED AND AGREED

OUTTEN & GOLDEN LLP

By: Pe
Cara EVGrbéne

Nina R. Frank

685 Third Avenue, 25" Floor
New York, New York 10017
Telephone: (212) 245-1000

Attorneys for Plaintiff

Dated: September 15 2020

MORGAN, LEWIS & BOCKIUS LLP

By: Niue Zetx>

Melissa D. Hill

Nicole M. Zito

101 Park Avenue

New York, NY 10178-0600
Phone: (212) 309-6000

Attorneys for Defendant

Dated: September 15, 2020
